Grant, J.
(after stating the facts). The granting of the writ of certiorari is discretionary, and where one has rested upon his rights for an unreasonable length of time, while the other party, in reliance upon the regularity of the proceedings, has made large improvements, it will not be granted. This court has refused the writ in other *523cases where the delay was not so long as in this case. Baudistel v. Recorder, etc., of City of Jackson, 110 Mich. 357 (68 N. W. 292); City of Detroit v. Murphy, 95 Mich. 531 (55 N. W. 441), and authorities cited. If relator abandoned his suit in chancery, he should have moved promptly to review the proceedings in some other manner, if he desired to contest their legality. If that suit has not been abandoned, but is still pending, he is in position to test the legality of the proceedings, and has no need to invoke the discretionary writ of certiorari.
The writ is dismissed, with costs.
The other Justices concurred.